 In the Matter of BECKLEY MACHINE AND ELECTRIC Co.andUNITEDCONSTRUCTION WORKERS, UNITED MINE WORKERS OF AMERICACase No. 9-R-1281.-Decided January 10, 1944Mr. C. I. Bepler,of Beckley,W.Va., for the Company.Messrs. James Leeber, Jr.andGeorge Gilbert,of Beckley, W. Va.,for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Construction Workers, UnitedMine Workers of America, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Beckley Machine and Electric Co., Beckley, West Vir-ginia, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before WilliamI. Shooer, Trial Examiner. Said hearing was held at Beckley, WestVirginia, on November 30, 1943.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBeckley Machine and Electric Co., is a West Virginiacorporation,engaged in the business of repairing electrical and mechanical equip-ment for mining machinery, and in the manufacture of repair partsfor mining machinery at Beckley, West Virginia. Sixty-five percentof all raw materials used by the Company is shipped to it from pointsoutside the State of West Virginia, and over 10 percent of the Com-uany's finished products is shipped to points outside theState of54 N. L.R. B.., No. 66.443 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDWest Virginia.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Construction Workers, United Mine Workers of America,is a labor organization, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONDuring 'October 1943 the Union requested the Company to recog-nize it as the exclusive collective bargaining representative of theCompany's employees.The Company refused this request.A statement of the Trial Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITThe Union urges that all hourly rated employees of the Company,including watchmen, but excluding foremen, office and clerical em-ployees, and supervisory employees, constitute an appropriate unit.The only controversy with respect to the unit concerns truck driversolicitors, the janitor, and labor gang employees.The Union wouldinclude all such employees in the unit, while the Company would ex-clude them.The Company employs five truck drivers, three of whom also solicitbusiness.All truck drivers are paid the same rate of pay and performsimilar duties.Accordingly, we shall include all truck drivers inthe unit.The Company employs one janitor who it contends should be ex-cluded from the unit because he has access to confidential material.The record discloses that the janitor, while cleaning the offices, worksin a room containing confidentialmaterial.The duties of the janitorin no way entail working with the confidential documents.We shallinclude the janitor in the unit.The Company employs about 10 unskilled employees who work to-gether as a labor gang.The labor gang employees perform outsideconstruction work and are employed for several months at a time.Many of the men from the laborgang, are transferred to positionsi The Trial Examiner reported that the Union presented 123 authorization cards bearingapparently genuine signatures of persons whose names appear on the Company's pay rollfor the period ending November 1,1943.There are approximately 176 employees in theappropriate unit. BECKLEY MACHINE AND ELECTRIC CO.445in the plant.Under the circumstances, we shall include the laborgang employees in the unit.We find that all hourly rated employees of the Company, includingwatchmen,2 truck driver solicitors, the janitor, and labor gang em-ployees, but excluding foremen, office and clerical employees, and allsupervisory employees with the authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Beckley Machineand Electric Co., Beckley, West Virginia, an election by secret ballotshall be conducted as early as possible, but not later than (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10- and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by United ConstructionWorkers, United Mine Workers of America, for the purposes of col-lective bargaining.2 The watchmen are not militarized.